Citation Nr: 1725712	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), including but not limited to headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from May 2002 to December 2005.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied service connection for traumatic brain injury.

In September 2015, the Board remanded this matter in order to schedule the Veteran for a Board hearing at the RO.

The Veteran testified before the undersigned Veterans Law Judge at a May 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In September 2016, the Board remanded this matter for further development.  The Board notes that while the Board in September 2016 also issued a panel decision as to the issue of service connection for a bilateral leg disability, the panel decision was issued as to this matter because different hearings had been conducted as to it.  As the undersigned conducted the only hearing on the claim being decided herein, there is no requirement for a panel decision.  Cf. Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Moreover, as the Board denied service connection for a bilateral leg disability in the September 2016 decision, that issue is no longer before the Board.  See 38 C.F.R. § 20.1100(a) (2016) (a Board decision is final on the date stamped on the face of the decision).

Finally, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has recharacterized the claim of service connection for a TBI as a claim of service connection for residuals of a TBI, including but not limited to headaches.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's residuals of a TBI, to include headaches, had their onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of a TBI, including but not limited to headaches, are met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim of service connection for residuals of a TBI, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the reports of VA TBI and headache examinations dated in February 2010 and March 2012 reflect that the Veteran has been diagnosed as having a TBI and tension-type headaches.  Thus, a current disability has been demonstrated.

As an initial matter, the Board notes that the Veteran reported that he experienced mild headaches on a February 2002 report of medical history form completed for purposes of entrance into service.  Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).

Although the Veteran is certainly competent to report a history of headaches prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing headache disorder prior to service and the Veteran's February 2002 entrance examination was normal other than for scars, tattoos, and pes planus.  Therefore, the Board finds that the evidence is not clear and unmistakable that any headache disorder pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

The Veteran contends that he sustained a TBI in service while in close proximity to enemy explosions while serving in Iraq.  In particular, he was exposed to exploding improvised explosive devices (IEDs) and was driving a military vehicle when the vehicle next to him was blown up by a suicide bomber.  He began to experience headaches and other TBI-related symptoms in service following his exposure to these explosions and such symptoms have continued in the years since that time.  Although he sustained a serious head injury in a motor vehicle accident following his discharge from service, he contends that his TBI symptoms existed prior to the accident and became worse following the accident.

The Veteran's "Certificate of Release of Discharge from Active Duty" form (DD Form 214) indicates that his military occupational specialty was an armor crewman and that he served in an imminent danger pay area, namely Iraq and Kuwait from October 2004 to October 2005, in support of Operation Enduring/Iraqi Freedom.  He reported during an August 2005 post-deployment health assessment that his combat specialty was a driver and that he was engaged in direct combat during his time in Iraq.  Moreover, he reported during a July 2010 VA psychiatric examination that he experienced combat-related stressors in service, the examiner who conducted the examination diagnosed him as having posttraumatic stress disorder (PTSD) "as a direct result of combat exposure in Iraq," and the RO granted service connection for PTSD based on the July 2010 VA examination report by way of a January 2012 rating decision.

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claim (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

In light of the evidence noted above, the Board finds that there is sufficient evidence that the Veteran participated in combat/was exposed to incoming enemy fire while serving in Iraq.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b). 

The Veteran is competent to report exposure to blasts from IEDs and a suicide bomber in service.  His reports of such exposures in combat situations in service are satisfactory evidence and the reports are consistent with the circumstances of his service in Iraq.  There is no clear and convincing evidence to the contrary. Moreover, although the Veteran reported on post-deployment health assessments dated in August and October 2005 that he was not experiencing any headaches or other health problems, he explained during the May 2016 hearing that he did not note any health problems at that time because he wanted to get home and would not have been able to leave until his problems were resolved.  Hence, the Board finds that exposure to IED and suicide bomber blasts in service and the presence of headaches and TBI-related symptoms in service is established.

Furthermore, the Veteran is competent to report headaches and other TBI-related symptoms during service as well as the continuance of such symptoms in the years since service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  The Board acknowledges that he sustained a serious head injury in a motor vehicle accident following service in May 2009.  Nevertheless, he has reported that his headaches and other symptoms existed prior to the post-service accident and that they were made worse due to the accident.  Also, a September 2008 psychiatric examination report from R. B. Baumgardner, MFT, which is dated prior to the Veteran's post-service head injury, includes diagnoses of a closed head injury and headaches.  Moreover, the physician who conducted an August 2009 VA TBI evaluation concluded that the Veteran had a "blast related mild TBI while deployed" and new and more prominent symptoms following a TBI in a motor vehicle accident in May 2009 and the March 2012 VA TBI examination report reflects that the Veteran was diagnosed as having a TBI in both 2005 and 2009.  As there no other evidence that explicitly contradicts the Veteran's reports and his reports are otherwise generally consistent with the evidence of record, the Board concludes that the Veteran's reports of continuing headaches and TBI-related symptoms in the years since service are credible.

In light of the Veteran's reports of continuous headaches and TBI-related symptoms in the years since his exposure to IED and suicide bomber blasts in service, the clinical diagnoses of a head injury and headaches that were provided prior to his post-service head injury, and the other medical evidence of record, the Board finds that the evidence is approximately evenly balanced on the question of whether the Veteran's current residuals of a TBI (including headaches) were, at least in part, incurred in service.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, entitlement to service connection for the currently diagnosed residuals of a TBI, including but not limited to headaches, is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for residuals of a TBI, including but not limited to headaches, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


